Citation Nr: 1223115	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-45 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for perforated bowel, status-post colonoscopy right hemicolectomy, and if so, whether compensation is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which declined to reopen the Veteran's previously denied claim of entitlement to compensation pursuant to 38 U.S.C.A.      § 1151 for perforated bowel, status-post colonoscopy right hemicolectomy. 

In May 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge, seated at the RO in Providence, Rhode Island.  A transcript of the hearing has been associated with the claims file.  The Board notes that the Veteran submitted additional evidence at the time of his hearing, with a waiver of RO consideration of the same.

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for perforated bowel, status-post colonoscopy right hemicolectomy, addressed in the REMAND portion of the decision below, is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for perforated bowel, status-post colonoscopy right hemicolectomy, was denied by an October 2007 rating decision.  The Veteran did not perfect an appeal. 

2.  The evidence received since the October 2007 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for perforated bowel, status-post colonoscopy right hemicolectomy. 


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for perforated bowel, status-post colonoscopy right hemicolectomy, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the October 2007 rating decision is new and material and the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A.         § 1151 for perforated bowel, status-post colonoscopy right hemicolectomy, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the Veteran's previously denied claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for perforated bowel, status-post colonoscopy right hemicolectomy.  As this represents a complete grant of the benefit sought, limited to the only issue decided herein, to reopen the previously denied claim, no discussion of VA's duty to notify and assist, including consideration of whether the VLJ complied with the duties set forth in 38 C.F.R.      § 3.103(c)(2), is necessary.  The Board notes, as will be discussed below, that further assistance is necessary prior to review of the merits of the claim.


New and Material Evidence

Compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (2011). 

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for perforated bowel, status-post colonoscopy right hemicolectomy, was previously denied on the merits in an October 2007 rating decision, mailed to the Veteran in November 2007.  Although the RO has declined to reopen the Veteran's previously denied claim in an April 2009 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this regard, while the RO did not formally reopen the Veteran's previously denied claim, it did conduct further development, including obtaining a number of VA medical opinions, and appears to have considered such in its October 2011 Supplemental Statement of the Case (SSOC).  

The claim may be reopened if new and material evidence is submitted. Manio v. Derwinski, 1 Vet. App. 140 (1991).  Further, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed this application to reopen his claim in December 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

It appears that the relevant evidence before VA at the time of the prior final decision consisted of the Veteran's claim and statements to support such, his spouse's journal of events surrounding the hospitalization at issue, his VA treatment records, and a September 2007 VA medical opinion.  The RO found that the VA medical opinion demonstrated that the Veteran's complications of a perforated colon were not infrequent and unforeseen, that the occurrence of his resultant complications did not represent any negligence, carelessness, lack of proper skill, or error in judgment on part of VA, that the Veteran was appropriately apprised of the risks prior to the procedure, and that the procedure was completed appropriately.  The Veteran's claim was denied in an October 2007 rating decision, mailed to the Veteran in November 2007. 

Within one year of the RO's October 2007 rating decision, mailed to the Veteran in November 2007, that denied his claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for perforated bowel, status-post colonoscopy right hemicolectomy, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201; see also Buie, 24 Vet. App. 242, at 251-52.  As such, the October 2007 rating decision became final.  

Newly received evidence includes the Veteran's statements, including those rendered before the Board in May 2012, his spouse's statements rendered before the Board at that time, and additional VA medical opinions.  The Board finds that the evidence as to the Veteran's claim received since the last final decision is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to an unestablished fact, specifically, the Veteran's May 2012 Board testimony as to his informed consent, and whether there is record of sufficient informed consent such that an appropriate analysis of the Veteran's claim may be conducted.  In determining that the evidence submitted since the October 2007 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117. 

As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, a letter dated in December 2008 provided the Veteran with the laws and regulations pertaining to consideration of his claim of on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim. 


ORDER

New and material evidence having been submitted, the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for perforated bowel, status-post colonoscopy right hemicolectomy, is reopened. 


REMAND

The RO, in July 2007, requested from the VA Medical Center (VAMC) all relevant evidence related to the Veteran's May 21, 2007 surgical procedures.  However, the records provided did not include the Veteran's complete informed consent document(s).  Only an "Informed Consent Note" for each surgical procedure performed on May 21, 2007, is associated with the claims file, and each note includes a comment that the full consent document can be accessed through Vista Imaging.  The Board does not have access to Vista Imaging, and it does not appear that the RO reviewed the full consent documents in their adjudication of the Veteran's claim.  

Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  All recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's full consent documents related to his two surgical procedures performed on May 21, 2007, from the VAMC in Tampa, Florida.  As noted above, there is a note indicating that the full consent documents can be accessed through Vista Imaging.

2.  Make arrangements to obtain the Veteran's complete treatment records for any gastrointestinal problems from the Tampa and Providence VA treatment facilities, dated since August 2007.

3.  Then, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with an SSOC as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


